EXHIBIT Execution Version GUARANTY AGREEMENT dated as of August 9, among WILLIS NORTH AMERICA INC., WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, THE OTHER GUARANTORS IDENTIFIED HEREIN and BANK OF AMERICA, N.A., as Administrative Agent TABLE OF CONTENTS ARTICLE I Definitions 1 SECTION 1.01. Credit Agreement 1 SECTION 1.02. Other Defined Terms 1 ARTICLE II The Guaranty 2 SECTION 2.01. Guaranty 2 SECTION 2.02. Guarantee of Payment 2 SECTION 2.03. No Limitations 2 SECTION 2.04. Reinstatement 3 SECTION 2.05. Agreement To Pay; Subrogation 3 SECTION 2.06. Information 4 ARTICLE III Indemnity, Subrogation and Subordination 4 SECTION 3.01. Indemnity and Subrogation 4 SECTION 3.02. Contribution and Subrogation 4 SECTION 3.03 Subordination 5 ARTICLE IV Miscellaneous 5 SECTION 4.01. Notices 5 SECTION 4.02. Waivers; Amendment 5 SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification 5 SECTION 4.04. Successors and Assigns 6 SECTION 4.05. Survival of Agreement 6 SECTION 4.06. Counterparts; Effectiveness; Several Agreement 6 SECTION 4.07. Severability 7 SECTION 4.08. Right of Set-Off 7 SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process 7 SECTION 4.10. WAIVER OF JURY TRIAL 8 SECTION 4.11. Headings 9 SECTION 4.12. Termination 9 SECTION 4.13. Additional Guarantors 9 Exhibits Exhibit AForm of Supplement Pursuant to Item 601(b) of Regulation S-K the exhibit has been omitted and will be supplied to the Commission upon request. GUARANTY
